Citation Nr: 1515267	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for alcoholic dementia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a brain condition, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected PTSD. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision.

The Board notes that the issue of entitlement to service connection for PTSD was included in the May 2009 statement of the case (SOC).  However, during the course of this appeal, this claim was granted in a February 2014 rating decision.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Los Angeles, California, RO in December 2014.  A transcript of this hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, at the December 2014 hearing, the Veteran and his representative indicated that the Veteran has continued to receive medical treatment at VA facilities.  However, the claims file only contains VA medical records through May 12, 2009.  As such, these issues should be remanded in order to obtain any and all available VA treatment records that have not yet been associated with the claims file.

Additionally, the Veteran contends that he has alcoholic dementia, a brain condition, and cirrhosis of the liver as a result of his service-connected PTSD.  At the time these claims were initially denied, service connection had not yet been granted for PTSD.  In light of the fact that the claims file contains no medical opinions addressing these assertions, the Board finds that a VA examination is necessary for the proper assessment of these claims.  38 U.S.C.A. § 5103A (West 2002).

Finally, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include all available medical records from the Greater Los Angeles and Long Beach medical centers, from May 12, 2009.

3. Schedule the Veteran for the appropriate VA examination(s) pertaining to the Veteran's alcoholic dementia, brain condition, and cirrhosis of the liver claims.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  

The claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner(s) should diagnose the Veteran with all current disabilities pertaining to his claimed alcoholic dementia, brain condition, and cirrhosis of the liver.  Then, the examiner(s) should provide opinions as to whether it is at least as likely as not that any of these diagnosed disabilities are related in any way to, to include caused or aggravated by, his service-connected PTSD. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Conduct any additional development deemed necessary based on the newly received evidence. 

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


